                                                                               Case 2:17-cv-07251-FMO-E Document 79 Filed 10/25/19 Page 1 of 2 Page ID #:3796



                                                                                 1   Edward Gartenberg (State Bar No. 102693)
                                                                                 2   Milena Dolukhanyan (State Bar No. 303157)
                                                                                     GARTENBERG GELFAND HAYTON LLP
                                                                                 3   15260 Ventura Boulevard, Suite 1920
                                                                                 4   Sherman Oaks, California 91403
                                                                                     Telephone: (213) 542-2100
                                                                                 5   Facsimile: (213) 542-2101
                                                                                 6   egartenberg@gghslaw.com
                                                                                     mdolukhanyan@gghslaw.com
                                                                                 7

                                                                                 8 Attorneys for Defendants
                                                                                   TWEED FINANCIAL SERVICES,
                                                                                 9 INC. and ROBERT RUSSEL
                                                                                10 TWEED
GARTENBERG GELFAND HAYTON LLP




                                                                                                       UNITED STATES DISTRICT COURT
                                                                                11
                                I NCLUDI NG PRO F ESSI O NAL CO RPO RAT IONS
                                     A LI MI T ED LI ABI LIT Y PART NERSHI P




                                                                                12                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                13   SECURITIES AND EXCHANGE                   Case No.: 2:17-cv-07251-FMO-E
                                                                                14   COMMISSION,
                                                                                                                    DEFENDANTS TWEED
                                                                                15               Plaintiff,         FINANCIAL SERVICES, INC. AND
                                                                                16                                  ROBERT RUSSEL TWEED’S
                                                                                          vs.
                                                                                                                    REPLY IN SUPPORT OF MOTION
                                                                                17
                                                                                     TWEED FINANCIAL SERVICES, INC. IN LIMINE NO. 3 TO PRECLUDE
                                                                                18   and ROBERT RUSSEL TWEED,       ANY ARGUMENT OR EVIDENCE
                                                                                                                    THAT DEFENDANTS VIOLATED
                                                                                19            Defendants.           THE LAW IN CONNECTION
                                                                                20                                  WITH THE INVESTMENTS AS
                                                                                                                    ISSUE PRIOR TO OCTOBER 2012
                                                                                21

                                                                                22                                             Trial Date: November 26, 2019
                                                                                                                               Pretrial Conference Date/Motion in
                                                                                23
                                                                                                                               Limine Hearing Date: November 8,
                                                                                24                                                                      2019
                                                                                                                               Time:       10:00 a.m.
                                                                                25
                                                                                                                               Ctrm:       6D
                                                                                26                                             Judge:      Hon. Fernando M. Olguin
                                                                                27

                                                                                28

                                                                                                                           1
                                                                                       DEFENDANTS’ REPLY IN SUPPORT OF TWEED FINANCIAL SERVICES, INC. AND ROBERT
                                                                                                         RUSSEL TWEED’S MOTION IN LIMINE NO. 3
                                                                               Case 2:17-cv-07251-FMO-E Document 79 Filed 10/25/19 Page 2 of 2 Page ID #:3797



                                                                                 1         The SEC apparently seeks to introduce claims of alleged pre-October 2012
                                                                                 2   improper conduct to the jury. To the extent any pre-October 2012 events are
                                                                                 3   relevant, they are the subject of agreed facts set forth in the Pre-Trial Conference
                                                                                 4   Order.
                                                                                 5         If the SEC intends to argue about the Defendants’ pre-October 2012 conduct,
                                                                                 6   this will create a trial within a trial. If so, the trial estimate may be expanded by at
                                                                                 7   least one week.    Also, by doing so, the SEC will have effectively conceded the
                                                                                 8   issues raised on the Motion to Dismiss that the five year period imposed by
                                                                                 9   18 U.S. C. §2462 been exceeded.
                                                                                10
GARTENBERG GELFAND HAYTON LLP




                                                                                11   Dated: October 25, 2019            Respectfully submitted,
                                I NCLUDI NG PRO F ESSI O NAL CO RPO RAT IONS
                                     A LI MI T ED LI ABI LIT Y PART NERSHI P




                                                                                12                                            GARTENBERG GELFAND HAYTON LLP
                                                                                13                                         By: _/s/ Edward Gartenberg__ _______
                                                                                                                               Edward Gartenberg
                                                                                14                                             Milena Dolukhanyan
                                                                                                                               Attorneys for Defendants
                                                                                15                                             Tweed Financial Services, Inc. and
                                                                                                                               Robert Russel Tweed
                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28

                                                                                                                                2
                                                                                        DEFENDANTS’ REPLY IN SUPPORT OF TWEED FINANCIAL SERVICES, INC. AND ROBERT
                                                                                                          RUSSEL TWEED’S MOTION IN LIMINE NO. 3
